Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitations, especially the limitation of polls the station device multi-link device to announce presence on communication links; identify a null data packet from the station device multi-link device announcing its presents on a set of communication links; establish the set of communication links with the station device multi-link device, wherein the station device multi-link device comprises a plurality of station devices; allocate a plurality of tone-sets to the plurality of station devices within the station device multi-link device.  The prior art of the record discloses to allocate tone-sets for stations device and utilize null data packet feedback to determine presence.  However, such method disclosed in the prior arts lack the motivation to implement it to a station device multi-link device that comprises a plurality of station devices where one null data packet from the station device multi-link device announces its presents on multiple communication links.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al, US 2022/0061051
Jang et al, US 2021/0328741
Ryu et al, US 2021/0307064
Jang et al, US 2021/0168868
Baron et al, GB 2585229A
Cariou et al, WO2018/071105 A1
Vermani et al, US 2018/0205519
Montreuil et al, US 2018/0167181

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 2, 2022